Citation Nr: 0507364	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disorder.  

2.  Entitlement to  service connection for a 
temporomandibular joint syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 decision of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For the reason outlined below, the issue of the appellant's 
entitlement to service connection for temporomandibular joint 
(TMJ) is REMANDED to the RO pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  Consistent with the instructions 
below, VA will notify the appellant of any further action 
required on his part.


FINDINGS OF FACT

1.  There is no competent evidence linking the appellant's 
current bilateral ear disorder to his active duty service.

2.  The veteran has right hearing loss, but there is no 
medical evidence linking it to his military service.

3.  The veteran's hearing loss in the left ear does not meet 
the VA diagnostic criteria for a hearing disability.  


CONCLUSIONS OF LAW

1.  A bilateral ear disorder was not incurred in or 
aggravated during active service.  §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  Bilateral defective hearing was not incurred in or 
aggravated during active military service. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  Here, the record reflects that the appellant was 
fully apprised of the changes brought about by the VCAA 
through a November 2002 letter, to include notice of what 
evidence and information are necessary to substantiate his 
claim, and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the appellant of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file, and VA treatment 
records have been associated with the claims file.  There is 
no indication that any pertinent evidence was not received.  
The claimant was notified of the need for a VA examination, 
and he reported for those studies in December 2002.  The 
appellant was asked in November 2002 to advise VA if there 
were any other information or evidence he considered relevant 
to his claims so that VA could help him by getting that 
evidence.  He was advised in the December 2003 statement of 
the case what evidence had been received.  He was notified in 
the December 2003 statement of the case that he needed to 
submit all evidence in his possession.  Therefore, the duty 
to notify the appellant of any inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Although the full VCAA notice was issued out of the 
prescribed chronological sequence, the notice provided 
substantially complied with the specificity requirements of 
Quartuccio (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the appellant has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Legal Analysis

A review of the service medical records show that in July 
1980, the veteran complained of congested chest, soar throat, 
and headache times one week.  On examination the right ear 
tympanic membrane was not visible due to large wax build up, 
the left tympanic membrane was visible with some build up.  

In May 1981, tooth number 32 was extracted due to pain, 
postoperatively an infection developed, and the root tip was 
removed.  On his April 1982 separation examination report, 
the veteran did not report hearing loss nor was it found by 
clinical evaluation.  

VA records dated from October to December 2001 show that the 
veteran was seen with complaints of left ear pain and 
decreased hearing.  The diagnoses included bilateral otitis 
externa, left ear otitis externa, acute otitis externa, and 
temporomandibular joint (TMJ) syndrome.  

VA records dated in July 2002 show that the veteran related a 
long history of Eustachian tube dysfunction, and recurrent 
otitis media with effusions and severe otalgia.  He 
complained pressure and pain in the right ear with no signs 
and symptoms of infection.  He also related that the pressure 
and pain began 20 years prior following a complicated tooth 
extraction.  

In November 2002, he was seen with complaints of chronic 
fullness in the right ear.  The diagnosis was exostosis of 
the right ear, otitis externa, recurrent otitis externa 
unlikely due to exostosis due to diminutive size of 
exostosis, right ear, and possible TMJ.  

In December 2002, he was seen with complaints of otalgia in 
the right ear.  He reported the onset approximately 20 prior 
to the examination, following the extraction of a tooth.  The 
diagnosis was tinnitus.  

The December 2002 VA audiometric testing showed hearing 
thresholds, in decibels, at the following levels:

HERTZ	500	1000	2000	3000	4000
RIGHT	25	20	20	40	25
LEFT		20	15	15	20	20

The average loss was 26 decibels in the right ear and 18 
decibels in the left.  Speech discrimination scores were 96 
percent in the right ear and 100 percent in the left.  The 
diagnosis was right ear high frequency sensorineural hearing 
loss at one frequency, and normal left ear hearing.

VA records dated in 2003 show diagnoses for chronic ear pain 
and very significant TMJ disorder likely causing aural 
symptoms and headaches.  Specifically, in February 2003 the 
veteran complained of recurrent aural fullness over the prior 
20 years since a right mandibular molar was removed.  
Physical examination revealed a 30 percent exostosis in each 
ear.  There was no evidence of otitis externa, or drainage.  
There was temporomandibular joint crepitus on the right with 
an asymmetric jaw closure.  It was opined that a 
temporomandibular joint disorder was likely causing aural 
symptoms.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant's current bilateral ear disorder is related to 
service.  The entrance and separation examinations are 
negative with the April 1982 separation examination being 
entirely negative for findings, complaints or diagnoses of a 
bilateral ear disorder.  

While the appellant was treated in-service for a tooth 
extraction with subsequent infection, a chronic ear disorder 
was not diagnosed in-service or at separation, and no 
examiner has linked any current ear disorder to include 
otitis externa and right ear exostosis to service.  Indeed, 
the first evidence of chronic ear pathology dates from 2001.  
In October 2001, the veteran reported that while recovering 
from the flu when he noticed left ear pain and decreased 
hearing.  He also reported recurrent ear problems for the 
right ear for several years.  The Board finds that the 
preponderance of the evidence is against finding an 
etiological or causal relationship between the veteran's 
current complaints and any in-service incident, his 
contentions to the contrary notwithstanding.

Therefore, to summarize, while some records show the veteran 
was treated for tooth extraction with subsequent infection, 
there is no competent medical evidence relating any current 
ear disorder to an incident in service, and the veteran's 
self reported history cannot be considered competent medical 
evidence of a nexus.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (As a lay person, the veteran lacks the medical 
expertise to offer competent opinions as to the existence of 
the disability, as well as to medical causation of any 
current disability.)  Therefore, there is no competent, 
credible medical evidence in the record to show a connection 
between a current bilateral ear disorder, to include otitis 
media and right ear exostosis, and service.  As such, the 
preponderance of the evidence is against the claim for 
service connection a bilateral ear disorder.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

In regard to the veteran's right ear hearing loss, there is 
no medical evidence linking this disorder, which was first 
manifested more than 20 years after his separation, to 
military service.  In the absence of that critical evidence, 
service connection for right ear hearing loss is not 
warranted.

Neither service medical records nor post-service audiology 
evaluations show hearing loss of the left ear that meets the 
threshold requirements for impairment.  Further, there is no 
competent evidence of a compensably disabling left ear 
sensorineural hearing loss within a year of the appellant's 
separation from active duty which would justify a presumptive 
grant of service connection under 38 C.F.R. §§ 3.307 and 
3.309.  Indeed, the evidence shows that the appellant's 
current left ear hearing is normal for VA rating purposes.  
As a result, there is no basis to conclude that the veteran 
currently has a left ear hearing loss that meets the 
requirements for a hearing loss disability under 38 C.F.R. § 
3.385.  Without competent evidence of a hearing loss 
disability that meets the minimum regulatory requirement, 
there is no evidence to support the veteran's contention of 
defective hearing in the left ear due to service.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral ear disorder, to include a 
hearing loss, is denied.  



REMAND

In a March 2004 rating decision service connection was denied 
for TMJ.  The veteran's July 2004 hearing testimony may serve 
as a notice of disagreement.  As a statement of the case has 
yet to be issued on this question, further development is in 
order.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

The RO should furnish the veteran and his 
representative with a statement of the 
case on the issue of entitlement to 
service connection for TMJ.  Notice is 
hereby provided that the timely filing of 
a substantive appeal is required to 
preserve the veteran's right to have the 
Board review such issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


